Citation Nr: 0420261	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-20 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  During the course of the appeal the 
veteran's claims file has been transferred to the Atlanta, 
Georgia RO due to the veteran's change of address.  

This case was remanded by the Board in October 2001 for 
additional development to include compliance with 
notification of VCAA.  The case is once more before the Board 
for appellate consideration.  

On May 27, 2004, the Board received a letter from the veteran 
which was forwarded from the RO.  The veteran appeared to 
note his disagreement to an unspecified action by the RO.  
Therefore, such matter is referred to the RO for 
clarification and any formal adjudicatory action deemed 
necessary. 

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Veteran Appeals (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994).  38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

A preliminary review of the evidence shows that the issue on 
appeal remains unresolved, clinically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

The veteran's complete service personnel/administrative 
records (201 file) should be obtained for appellate 
consideration.  

The record contains a December 1998 private medical statement 
from S.J.P., Ph.D., and D.K., M.D., referring to treatment 
for PTSD at Health Centers of Northern New Mexico.

Also of record is an April 2003 private medical statement, 
from D.P., M.D., that refers to ongoing treatment for PTSD at 
Georgia Pines Community MH/DD/AD Services from staff mental 
health physicians and the community support team.   

The pertinent treatment records cited above from Health 
Centers of Northern New Mexico and Georgia Pines remain 
outstanding and should be obtained for the record as they may 
contain information helpful to the veteran's claim.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Also, the Board believes that the veteran is entitled to an 
additional opportunity to identify a stressful in-service 
experience and, if the experience is independently confirmed, 
a VA psychiatric examination to determine whether the veteran 
has PTSD caused by a confirmed stressor experience.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard, the veteran should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non- VA, inpatient and outpatient, 
who may possess additional records 
pertaining to his treatment for PTSD from 
separation from active duty in January 
1966 to the present.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from those sources 
identified by him whose records have not 
previously been secured.  Specifically, 
all necessary arrangements should be made 
to obtain all outstanding PTSD treatment 
reports from Health Centers of Northern 
New Mexico and Georgia Pines.

2.  If any of the relevant records sought 
are not available, the veteran should be 
notified of such fact and provided an 
explanation of the efforts used to obtain 
those records, and a description of any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The veteran's complete service 
administrative/personnel records (201 
file) should be obtained for appellate 
consideration.  

4.  The veteran should be requested to 
identify all in-service stressor events 
and to provide information to help VA 
independently confirm each alleged 
incident.  He should be told that the 
requested information is vital to his 
claim.  

5.  If and only if one or more of the 
claimed stressors is/are confirmed, the 
veteran should be afforded a VA 
psychiatric examination to determine 
whether the veteran has PTSD which, in 
the examiner's opinion is at least as 
likely as not attributable to a confirmed 
stressor.  The examining psychiatrist 
should review the claims file and conduct 
all indicated studies, report pertinent 
psychiatric complaints, symptoms and 
clinical findings.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2003).  

6.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
report and required opinion, if needed, 
should be reviewed to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, also ensuring they are legible.  
If they are not, corrective procedures 
should be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issue of entitlement 
to service connection for PTSD should be 
formally readjudicated.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





